Citation Nr: 1717032	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is causally or etiologically related to his service.

2. The evidence is at least in equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his bilateral hearing loss.  

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2. The criteria for service connection for tinnitus loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, the only matters being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  
38 C.F.R. §3.310 (a), (b).
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss.  See December 2014 VA examination showing puretone thresholds for both ears were 70 dB at 4000 Hertz and diagnoses were tinnitus and sensorineural hearing loss in both ears.

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that, during basic training in March 1961, he did not have adequate hearing protection and was exposed to noise from M1 rifles and artillery fire, which affected his hearing.  See August 2014 statement.  He also stated that after advanced training he had tinnitus in his ears.  Id.  His statements are competent and credible, as his DD 214 Form shows that he had a Marksman (Rifle M14) award.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and to all the medical and lay evidence.  

Third, throughout the appeal period, the Veteran has essentially contended that he has experienced continuous hearing loss and tinnitus since active service.  See August 2014 claim, August 2014 statement, December 2014 notice of disagreement, and February 2016 Form 9 Appeal.  These statements are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  

The Board acknowledges that, on VA examination in December 2014, the examiner opined that, although it is highly probable that the Veteran had acoustic trauma during service based on his marksman medal, it is less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner's rationale was that, after service, the Veteran worked in a paper mill that is considered to be a high noise occupational environment and that he had normal hearing upon separation from service.  The examiner also noted that the Veteran had post-service recreational noise exposure.  To the extent that the examiner's opinion is based on the Veteran's normal hearing during service, the opinion is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the extent that the examiner's opinion is based on the Veteran's noise exposure after service, the Veteran in his February 2016 Form 9 Appeal explained that he incurred hearing loss prior to his employment at the paper mill, as the onset of his hearing loss was during basic training in service where proper hearing aids were not issued.  Furthermore, in the December 2014 notice of disagreement, the Veteran explained that at the paper mill he worked in a quiet office most of the time.  To the extent that the Veteran may have had exposure to some occupational and recreational noise exposure, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As for the Veteran's claim of service connection for tinnitus, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and service connection for bilateral hearing loss is being granted herein.  He has presented competent and credible lay statements regarding the onset of his tinnitus during service.  As a lay person the Veteran is competent to state that he has had tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Furthermore, on the December 2014 VA examination, the examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his hearing loss.  Thus the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his bilateral hearing loss.

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


